Case 1:18-cv-00681-RJL Document 194-11 Filed 05/06/20 Page 1 of 4




                   EXHIBIT 10
5/6/2020                                         Gmail194-11
                     Case 1:18-cv-00681-RJL Document   - discovery platform
                                                                    Filed 05/06/20 Page 2 of 4


                                                                                        Eden Quainton <equainton@gmail.com>



  discovery platform
  Eden Quainton <equainton@gmail.com>                                                            Mon, May 4, 2020 at 4:20 PM
  To: Meryl Governski <mgovernski@bsfllp.com>
  Cc: Joshua Riley <jriley@bsfllp.com>, Michael Gottlieb <mgottlieb@willkie.com>, Kristin Bender <kbender@bsfllp.com>, Sam
  Hall <shall@willkie.com>

    Meryl,

    You have exactly what I received. I indicated that I was also having difficulties. You can open the files in Notepad and you
    see the code for various headers. I am working with a forensic expert to see if someone can translate the lines of code
    into the actual headers, but have not had any luck. If I am not successful, I will ask Google to resend the files in a
    different format.

    Eden


    On Mon, May 4, 2020 at 3:50 PM Meryl Governski <mgovernski@bsfllp.com> wrote:

       Mr. Quainton,

       Our discovery vendor cannot open the .mbox ﬁles. They appear to be corrupted. Can you please send us what
       Google produced directly to you or, alterna vely, request that they re-produce un-corrupted ﬁles?



       From: Eden Quainton [mailto:equainton@gmail.com]
       Sent: Friday, May 1, 2020 2:04 PM
       To: Meryl Governski <mgovernski@bsfllp.com>
       Cc: Joshua Riley <jriley@bsfllp.com>; Michael Go lieb <mgottlieb@willkie.com>; Kris n Bender
       <kbender@bsfllp.com>; Sam Hall <shall@willkie.com>
       Subject: Re: discovery pla orm


       CAUTION: External email. Please do not respond to or click on links/attachments unless you recognize the sender.




       Uploaded 3 docs, including 2 .mbox files that are difficult to open. Notepad works to some extent.



       Eden



       On Fri, May 1, 2020 at 12:06 PM Meryl Governski <mgovernski@bsfllp.com> wrote:

           Here is a link to our FTP:

           https://bsfllp.sharefile.com/r-r566b05aa2d74e35a




https://mail.google.com/mail/u/0?ik=f3a794caf6&view=pt&search=all&permmsgid=msg-a%3Ar-5139523491723505784&dsqt=1&simpl=msg-a%3Ar-51…   1/3
5/6/2020                                          Gmail194-11
                      Case 1:18-cv-00681-RJL Document   - discovery platform
                                                                     Filed 05/06/20 Page 3 of 4
           From: Eden Quainton [mailto:equainton@gmail.com]
           Sent: Friday, May 1, 2020 11:28 AM
           To: Meryl Governski <mgovernski@bsfllp.com>; Joshua Riley <jriley@bsfllp.com>; Michael Go lieb
           <mgottlieb@willkie.com>; Kris n Bender <kbender@bsfllp.com>; Sam Hall <shall@willkie.com>
           Subject: Re: discovery pla orm


           CAUTION: External email. Please do not respond to or click on links/attachments unless you recognize the sender.




           Meryl,



           Could you resend the link to your discovery platform? I have received additional material from Google.



           Thanks,



           Eden



           On Mon, Mar 30, 2020 at 10:12 AM Eden Quainton <equainton@gmail.com> wrote:

             Meryl,



             Could you please re-send the link to your discovery platform? It does not appear to be working.



             Thank you,



             Eden




             Eden P. Quainton

             Quainton Law, PLLC

             1001 Avenue of the Americas, 11th Floor

             New York, NY 10018

             Tel: 212.813.8389

             Fax: 212.813.8390

             Cell: 202.360.6296

             www.quaintonlaw.com




https://mail.google.com/mail/u/0?ik=f3a794caf6&view=pt&search=all&permmsgid=msg-a%3Ar-5139523491723505784&dsqt=1&simpl=msg-a%3Ar-51…   2/3
5/6/2020                                             Gmail194-11
                         Case 1:18-cv-00681-RJL Document   - discovery platform
                                                                        Filed 05/06/20 Page 4 of 4
            --

            Eden P. Quainton

            Quainton Law, PLLC

            1001 Avenue of the Americas, 11th Floor

            New York, NY 10018

            Tel: 212.813.8389

            Fax: 212.813.8390

            Cell: 202.360.6296

            www.quaintonlaw.com




            The information contained in this electronic message is confidential information intended only for the use of the named recipient(s) and may contain
            information that, among other protections, is the subject of attorney-client privilege, attorney work product or exempt from disclosure under applicable
            law. If the reader of this electronic message is not the named recipient, or the employee or agent responsible to deliver it to the named recipient, you
            are hereby notified that any dissemination, distribution, copying or other use of this communication is strictly prohibited and no privilege is waived. If you
            have received this communication in error, please immediately notify the sender by replying to this electronic message and then deleting this electronic
            message from your computer. [v.1 08201831BSF]




       --

       Eden P. Quainton

       Quainton Law, PLLC

       1001 Avenue of the Americas, 11th Floor

       New York, NY 10018

       Tel: 212.813.8389

       Fax: 212.813.8390

       Cell: 202.360.6296

       www.quaintonlaw.com



    --
    Eden P. Quainton
    Quainton Law, PLLC
    1001 Avenue of the Americas, 11th Floor
    New York, NY 10018
    Tel: 212.813.8389
    Fax: 212.813.8390
    Cell: 202.360.6296
    www.quaintonlaw.com




https://mail.google.com/mail/u/0?ik=f3a794caf6&view=pt&search=all&permmsgid=msg-a%3Ar-5139523491723505784&dsqt=1&simpl=msg-a%3Ar-51…                                         3/3
